Citation Nr: 0932876	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-36 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for giant cell tumors of 
the tendons.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for 
service connection for giant cell tumors of the tendons.  The 
Veteran disagreed and perfected an appeal.

In August 2007, the Veteran presented testimony in support of 
his claim at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

In an October 2007 decision, the Board remanded the claim for 
further evidentiary and procedural development.


FINDINGS OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's giant cell tumor condition is 
unrelated to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for giant cell tumors of 
the tendons is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that his giant cell tumor of 
the tendons condition was incurred during his active duty 
service.  Specifically, he contends that a wart on a finger 
on his right hand during service has evolved into a condition 
involving giant cell tumors on the tendon sheaths on his 
hands and ankles.  He seeks service connection.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran in 
writing with all legally required notice.  VBA was also 
ordered to obtain medical records pertaining to the Veteran 
from the Edward Hines VA Hospital, and to contact the Veteran 
in writing to obtain private medical treatment records not 
already contained in the Veteran's VA claims folder, and 
associate any such records with his VA claims folder.  
Finally, VBA was ordered to provide the Veteran with notice 
of a medical examination and to provide the Veteran with a 
medical examination by an examiner who was to review the 
Veteran's VA claims folder and render an opinion whether the 
Veteran's giant cell tumor condition was related to the 
Veteran's active duty service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows that the Veteran was notified in a letter dated 
in November 2007 of all legally required notice, and that VBA 
also requested that the Veteran identify or provide any 
private medical treatment records pertaining to his service 
connection claim and which were not already part of his VA 
claims folder.  The record also shows VBA obtained records 
pertaining to the Veteran from the Edward Hines VA Hospital 
and that the Veteran was notified in a letter dated April 
2009 of a medical examination.  Finally, the record includes 
the examination report of a May 2009 medical examination of 
the Veteran.  The report includes an opinion regarding the 
etiology of the Veteran's condition.

For those reasons, the Board finds that VBA substantially 
complied with the October 2007 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated October 2004 and November 2007.  Both notice letters 
informed the Veteran that to substantiate a claim for service 
connection the record evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the Veteran was notified in both letters that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in a 
March 2006 letter and the November 2007 notice letter of how 
VA determines a disability rating and an effective date in 
accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, has obtained all pertinent VA 
medical records and has obtained all private medical records 
identified by the Veteran.  The record also indicates the 
Veteran has received medical examinations pertaining to his 
claims, including in May 2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran was informed in the October 2004 letter 
of his right to be represented by a service representative.  
Moreover, the Veteran appeared at a hearing at the RO and 
gave testimony before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

The Veteran seeks service connection for a condition that 
includes tumors which attach to his tendons.  Specifically, 
the Veteran has claimed in his September 2004 claim that he 
is entitled to service connection for "massive tendons."  
The Veteran has testified that he believes the condition 
started with a wart on his right hand during service that got 
"bigger and bigger," and which affected his left hand and 
his ankles.  

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the evidence of record shows the 
Veteran has been diagnosed with recurrent giant cell tumor of 
tendon sheath of the left hand, which was recurring during 
the May 2009 examination.  Thus, element (1) is satisfied.  

The Board also notes that prior to the Veteran's claim, 
medical records show a condition "consistent" with giant 
cell tumor of the left Achilles tendon.  However, the 
condition was diagnosed as "left Achilles abscess."  The 
May 2009 VA examiner diagnosed the Veteran with "soft tissue 
mass of right and left hands," but that "both are 
consistent with a giant cell tumor of tendon sheath."  The 
medical evidence of record indicates only the left hand has 
been diagnosed with the condition of recurrent giant cell 
tumor of the tendon sheath.

With regard to element (2), the Veteran's service treatment 
records includes an August 8, 1970, entry indicating that the 
Veteran had a wart on a right-hand finger, and that the 
Veteran stated it had been on the finger for about a year 
prior to the examination.  There is no further report of 
complaint or treatment of the condition.  However, at the 
August 2004 hearing the Veteran testified that he recalls 
that the wart condition got "bigger and bigger," but that 
he "probably wasn't treated in service" because "it wasn't 
that big at that time."  See hearing transcript at pages 7 
and 3 respectively.  As noted, there is no report indicating 
that the wart he was seen for in August 1970 had enlarged 
during service.  Indeed, the service treatment records show 
that the Veteran indicated "no" regarding 
"tumors/growths/cyst/
cancer" on his discharge physical.  It appears from the 
contemporary medical evidence that the Veteran's condition 
resolved during service.  The Court has held that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994). The Court has also held that the 
Board may consider whether the veteran's personal interest 
may affect the credibility of testimony. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that the Veteran's military occupational 
specialty was a medical corpsman.  However, there is nothing 
in the record to indicate that the Veteran's training during 
service for that specialty enabled him to render a medical 
diagnosis of a condition.  For that reason, to the extent the 
Veteran's statements can be construed to be evidence that he 
had a soft tissue tumor during service, they are found not to 
be probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, to the 
extent that service treatment records pertain to a wart of 
the right hand, element (2) is satisfied.  There is no 
evidence of any condition occurring on the left hand or on 
the left ankle during service.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury - that is 
the right hand wart - and the current disorder of the left 
and right hands, the May 2009 VA examiner stated that in his 
opinion, "it is at least as likely as not that Veteran's 
bilateral hand masses (giant cell tumor of tendon sheath) 
were NOT diagnosed or treated while in service NOR is there 
any evidence to link this condition to some event or 
experience in service."  [Emphasis in original].  The 
examiner also noted that "it is not possible to confuse a 
"wart" of the little finger with a soft tissue mass 
involving the dorsum of the hand."  There is no other 
medical evidence of record that indicates otherwise.  Indeed, 
the Veteran testified that no doctor who has treated his hand 
condition or ankle condition has indicated a relationship 
between his military service and his conditions.  See hearing 
transcript at page 4.  Moreover, the Veteran has told medical 
examiners that the condition began on his left hand in the 
1980s, at least 10 years after his discharge from active 
duty.  Again, to the extent that the Veteran is contending 
that his current condition is related to the wart he 
experienced in service, his statements are outweighed by the 
medical evidence of record.  See Espiritu supra.

In sum, the Board finds that the Veteran's claim fails for 
lack of medical evidence of a nexus between his current 
condition and any event or injury during service.  For that 
reason, entitlement to service connection for giant cell 
tumor of tendon sheaths is not warranted.


ORDER

Entitlement to service connection for giant cell tumor of 
tendon sheaths is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


